DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered. Claims 1-20 are pending in the application. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Dylan Crow Schechter on 01/07/2021.

The application has been amended as follows:
Please amend Claim 1 to recite the following:
“A method for shared content collaboration between a user device and a cloud-based collaboration system, the method comprising:
identifying a configuration setting that specifies whether to display content in a browser of a user device, or whether to display the content using a non-browser application, 
receiving a user selection of the URL for accessing the content, wherein the URL is displayed in a user interface of the user device; and
responsive to the user selection of the URL, displaying at least a portion of the content using the non-browser application at least by:
intercepting, by an agent on the user device, the URL before the browser of the user device acts on the content via the URL;
receiving a set of metadata from the cloud-based collaboration system, the set of metadata corresponding to the content;
identifying a local instance of the content in local storage of the user device; [[and]]
storing the set of metadata at the user device as remote view metadata that represented a last-known view of metadata for the content, wherein the last-known view comprises a representation of the metadata at the cloud-based collaboration system prior to the user device going offline from the cloud-based collaboration system;
opening the local instance using the non-browser application; and
storing the set of metadata at the user device as local view metadata that represents a then-current view of the metadata associated with a local instance of the content, wherein a change to the content at the user device is to be reflected in the local view metadata, and comparing the remote view metadata to the local view metadata is usable to determine an existence or absence of a delta between the content on the cloud-based collaboration system and the local instance in the local storage.”

Please amend Claim 3 to recite the following:
“The non-transitory computer readable medium of claim 14, further comprising instructions which, when stored in the memory and executed by the one or more processors, causes the one or more processors to perform acts of synchronizing the local instance comprising a change that exists on the user device but not on the cloud-based collaboration system with the content that is stored remotely on the cloud-based collaboration system, wherein the local instance of the content including the change is stored in at least one of a local cache or a local persistent storage, and the user device is offline when the change is made to the local instance of the content. 




Please amend Claim 14 to recite the following:
“A non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors, causes the one or more processors to perform a set of acts for shared content collaboration between a user device and a cloud-based collaboration system, the set of acts comprising:
identifying a configuration setting that specifies whether to display content in a browser of a user device, or whether to display the content using a non-browser application, wherein the content stored at a cloud-based collaboration system is linked to a URL (universal resource locator);
receiving a user selection of the URL for accessing the content, wherein the URL is displayed in a user interface of the user device; and
responsive to the user selection of the URL, displaying at least a portion of the content using the non-browser application at least by: 
intercepting, by an agent on the user device, the URL before the browser of the user device acts on the content via the URL;
receiving a set of metadata from the cloud-based collaboration system, the set of metadata corresponding to the content;
identifying a local instance of the content in local storage of the user device; [[and]]
storing the set of metadata at the user device as remote view metadata that represented a last-known view of metadata for the content, wherein the last-known view comprises a representation of the metadata at the cloud-based collaboration system prior to the user device going offline from the cloud-based collaboration system;
opening the local instance using the non-browser application; and
storing the set of metadata at the user device as local view metadata that represents a then-current view of the metadata associated with a local instance of the content, wherein a change to the content at the user device is to be reflected in the local view metadata, and comparing the remote view metadata to the local view metadata is usable to determine an existence or absence of a delta between the content on the cloud-based collaboration system and the local instance in the local storage.”

Please amend Claim 16 to recite the following:
“The non-transitory computer readable medium of claim 14, wherein a conflict resolution module at the cloud-based collaboration system detects a conflict between a modification of the content by a user and another modification to the content by another user, and further comprising instructions which, when stored in the memory and executed by the one or more processors, causes the one or more processors to perform acts of receiving a broadcast of reconciled information for the content from the conflict resolution module at the cloud-based collaboration system, wherein the broadcast of the reconciled information is sent to the user and the other user.[[:]]




Please amend Claim 19 to recite the following:
“A system for shared content collaboration between a user device and a cloud-based collaboration system, the system comprising:
a non-transitory storage medium having stored thereon a sequence of instructions; and 
one or more processors that execute the sequence of instructions, wherein execution of the sequence of instructions causes the one or more processors to perform a set of acts, the set of acts comprising,
identifying a configuration setting that specifies whether to display content in a browser of a user device, or whether to display the content using a non-browser application, 
receiving a user selection of the URL for accessing the content, wherein the URL is displayed in a user interface of the user device; and
responsive to the user selection of the URL, displaying at least a portion of the content using the non-browser application at least by: 
intercepting, by an agent on the user device, the URL before the browser of the user device acts on the content via the URL;
receiving a set of metadata from the cloud-based collaboration system, the set of metadata corresponding to the content;
identifying a local instance of the content in local storage of the user device; [[and]]
storing the set of metadata at the user device as remote view metadata that represented a last-known view of a metadata for the content, wherein the last-known view comprises a representation of the metadata at the cloud-based collaboration system prior to the user device going offline from the cloud-based collaboration system;
opening the local instance using the non-browser application; and
storing the set of metadata at the user device as local view metadata that represents a then-current view of the metadata associated with a local instance of the content, wherein a change to the content at the user device is to be reflected in the local view metadata, and comparing the remote view metadata to the local view metadata is usable to determine an existence or absence of a delta between the content on the cloud-based collaboration system and the local instance in the local storage.”

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fail to explicitly teach “receiving a set of metadata from the cloud-based collaboration system, the set of metadata corresponding to the content; identifying a local instance of the content in local storage of the user device; storing the set of metadata at the user device as remote view metadata that represented a last-known view of a metadata for the content, wherein the last-known view comprises a representation of the metadata at the cloud-based collaboration system prior to the user device going offline from the cloud-based collaboration system; opening the local instance using the non-browser application; and storing the set of metadata at the user device as local view metadata that represents a then-current view of the metadata associated with a local instance of the content, wherein a change to the content at the user device is to be reflected in the local view metadata, and comparing the remote view metadata to the local view metadata is usable to determine an existence or absence of a delta between the content on the cloud-based collaboration system and the local instance in the local storage.” Therefore, the prior art of record, taken alone or in combination, fail to teach each and every limitation of the claims 1, 14 and 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455